NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CREATION UPGRADES, INC.,
Plaintiff-Appellant,
V.
' UNITED STATES,
Defendant-Appellee.
2010-5{}98
Appea1 from the United States Court of Federal
CIaims in case no. 09-CV-788, Senior Judge John P.
Wiese.
ON MOTION
ORDER
The United States moves for a 15-day extension of
time, until October 22, 2010, within which to file its
responsive brief. _
Up0n consideration thereof
IT ls 0RD1-nasa THAT:
The motion is granted

in
CREATION UPGRADES V. US
2
FoR THE CoURT
 0 7  /s/ Jan Horbal__\;
Date J an Horbaly
cc: David Efr0n, Esq.
Clerk
Mi`chae1 D. Austin, Esq. l ED
u.s. couwFo|F APPEALs FoR
S2 1 11-us FEoERAL macon
UCT_ U:7'ZU1[l
_ JAN HORBALY
CLERK